Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 02/23/2021 is entered. Claims 1, 11-12, 15-18 are amended and new claims 21-23 are added. Claims 1-23 are pending for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-17 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 11-17 and 22 are to a process comprising a series of steps, which are statutory (Step 1: Yes).
	Step 2A Analysis:
Claim 11 recites:
11	A method for device-based coordination of multi-party delivery processes, the method comprising: 
	at a device with one or more processors and a non-transitory computer-readable storage medium: 
	receiving a delivery order specifying one or more items to be purchased and delivered to a requester location; 
identifying a fulfillment center associated with a merchant based on a fulfillment center location of the fulfillment center and the requester location; 
identifying characteristics of the one or more items, wherein the characteristics of the one or more items are based on dimensions or weight of the one or more items; 
identifying the type of vehicle for the delivery based on the identified characteristics of the one or more items, and vehicle capabilities of the type of vehicle; and 
sending a communication to purchase the one or more items from the merchant with pickup at the fulfillment center; and 
sending a driving instruction to a driver device or a vehicle device, the driving instruction instructing pick up of the one or more items at the fulfillment center and delivery of the one or more items to the requester location.  

Step 2A Prong 1 analysis: Claims 11-17 recite an abstract idea.
The claim recites the highlighted limitation of receiving a delivery order specifying one or more items to be purchased and delivered to a requester location, which under its broadest reasonable interpretation covers performance related to purchasing activity falling within “Certain Methods of Organizing Human Activity”, but for the recitations that receiving is done by “by a device comprising one or more processors”. That is other than reciting “by a device comprising one or more processors”, nothing in the claim element precludes the step from practically being performed manually by a buyer. For example, a potential buyer can forward a delivery order to an entity to be delivered at his location. The mere nominal recitation of by a processor does not take the claim limitations out of the “Certain Methods of Organizing Human Activity” grouping. Thus, the claim recites a certain methods of organizing human activity
The highlighted limitations comprising identifying a fulfillment center associated with a merchant based on a fulfillment center location of the fulfillment center and the requester location, identifying characteristics of the one or more items, wherein the characteristics of the one or more items are based on dimensions or weight of the one or more items, and identifying the type of vehicle for the delivery based on the identified characteristics of the one or more items, and vehicle capabilities of the type of vehicle, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a device comprising one or more processors”.  That is, other than reciting “by a device comprising one or more processors” nothing in the claim elements precludes the steps from practically being performed in the mind by a human being.   For example, but for the “by a device comprising one or more processors” language, the claim encompasses a person looking at a stored or collected or available data and forming simple judgements on selecting a fulfilment center based on the locations of the requestor and fulfilment center, finding the dimensions and weight of the items, and based upon the dimensions and weight selecting a type of vehicle to be used for delivering the items.  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.  Accordingly claim 11 with its dependent claims 12-17 and 22 recite abstract idea.

Step 2A Prong 2 analysis:
Claims 11-17 and 22: The judicial exception is not integrated into a practical application.
The claim recites additional elements of a device with one or more processors and a non-transitory computer-readable storage medium receiving a delivery order specifying one or more items to be purchased and delivered to a requester location; sending a communication to purchase the one or more items from the merchant with pickup at the fulfillment center, and sending a driving instruction to a driver device or a vehicle device, the driving instruction instructing pick up of the one or more items at the fulfillment center and delivery of the one or more items to the requester location. The receiving step by the device comprising one or more processors is recited at a high level of generality (i.e. as a general means of gathering information for a delivery order to be purchased and delivered to the requestor location), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.   The sending steps from the device comprising one or more processors are  recited at a high level of generality (i.e. as a general means of providing information for picking up some ordered items from a merchant and instructing a driver to pick-up those items for delivering them at the requestor location for the placed order), and amount to mere information conveying, which is a form of insignificant extra‐solution activity and do necessitate inextricable tie to computer technology because these steps can be carried out manually and is  just performing the disembodied concept on a general purpose computer. The “device with one or more processors” merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose computing environment.  The “device with one or more processors” is recited at a high level of generality and is merely automates the identifying steps.    Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   The claim 11 is directed to the abstract idea.
Dependent claim 12 recites gathering data, which is insignificant form of extra-solution activity, claims 13-14 recite limitations directed to non-functional descriptive data  qualifying the limitations recited in claim 11 and claims 15-17, and 22 recite steps for determining capabilities of types of vehicles based on the requirements or inputs from a driver or based on weather conditions and identifying the centers from where the ordered items are to be picked up which cover performance in a human mind and the use of a generic computer is to mere automate the manual activity.  Thus, dependent claims 12-17 do not impose any meaningful limits on practicing the abstract idea. Therefore, dependent claims 12-17, and 22 similar to claim 11 are directed to an abstract idea.
Step 2A=Yes. Claims 11-17 and 22 are directed to abstract ideas.

Step 2B analysis:	The claims 11-17 and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recites additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 11-17 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, and sending/transmitting steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, and sending/ transmitting steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, and sending/ transmitting steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 11-17 and 22 do not provide an inventive concept (significantly more than the abstract idea). The claims 11-17 and 22 are patent ineligible.

3.	Claims 1-10, 21and 18-20 and 23 are patent eligible, because the independent claims 1 and 18 recite limitations similar to the limitations of claims 1 and 15 of the parent application 15927167 now US Patent 10872370 which were patent eligible per 2019 PEG analysis.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.1.	Claims 1 -10, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, of US Patent NO. 10872370, hereinafter Patent ‘370. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the instant Application and Patent ’370 recite similar steps, see below the comparison of the claim 1 of US Patent ‘370 and claim 1of the instant Application:
Claim 1 of US Patent’ 370: 
A method for device-based coordination of multi-party delivery processes, the method comprising: 
at a device with one or more processors and a non-transitory computer-readable storage medium: 
receiving a payer-invite request from a user interface on an application on a requester device, the payer-invite request requesting an invitation be sent to a payer to pay for a delivery order via another application downloaded on a payer device, the delivery order specifying one or more items to be purchased and delivered to a requester location associated with the requester device or inputted by the requester, wherein the payer is selected via a feature provided on the user interface on the application on the requester device: 
sending the invitation to the payer device associated with the payer; 
receiving a payment from the payer device, the payment provided in response to the invitation; 
identifying a fulfillment center associated with a merchant based on a fulfillment center location of the fulfillment center and the requester location; 
identifying a driver based on: an enabled location tracking feature on a driver device or a tracker on a vehicle associated with the driver; and the requester location or the fulfillment center location; 
sending a communication to purchase the one or more items from the merchant with pickup at the fulfillment center; and 
sending a driving instruction to the driver device, the driving instruction instructing the driver to pick up the one or more items at the fulfillment center and deliver the one or more items to the requester location.

Claim 1 of the instant Application:
	1. A method for device-based coordination of multi-party delivery processes, the method comprising: 
at a device with one or more processors and a non-transitory computer-readable storage medium: 
receiving a payer-invite request from a user interface on a first application on a requester device, the payer-invite request requesting an invitation be sent to a payer to pay for a delivery order via a second application on a payer device, the delivery order specifying one or more items to be purchased and delivered to a requester location associated with the requester device or inputted by the requester, wherein the payer is selected via a feature provided on the user interface on the first application on the requester device; 
sending the invitation to the payer device associated with the payer; 
receiving a payment from the payer device, the payment provided in response to the invitation; 
identifying a fulfillment center associated with a merchant; 
identifying a type of vehicle; 
sending a communication to purchase the one or more items from the merchant with pickup at the fulfillment center; and 
sending a driving instruction to a driver device or a vehicle device, the driving instruction instructing pick up of the one or more items at the fulfillment center and delivery of the one or more items to the requester location.  

On comparison all the limitations of claim 1 of the instant Application in italics are recited in claim 1 of the US Patent’370, except for the limitation, “identifying a type of vehicle”. The step of identifying the type of vehicle does not render claim of the instant Applicable patentably distinct from claim1 of US Patent’ 370 because it would be obvious to select a vehicle for delivering the ordered items and that vehicle could be a car if the items are small like groceries or there would be requirement for a truck if the ordered items cannot be fit in a car.
Limitations of claims 3-10 of the instant application are covered in the claims 1-8 respectively of US Patent’370. Further, limitations of claims 18 and 20 are covered in claim 1 of US Patent’370.
With regards to claims 2 and 19, that the applications running on the requestor device and the payee device could be the same when using similar devices by both requestor and the payee like similar smart phones.

4.2.	Claims 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16- of US Patent NO. 0872370, hereinafter Patent ‘370. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the instant Application and Patent ’370 recite similar steps, see below the comparison of the claims 16-20 and 12 of US Patent ‘370 and claims 11-16 of the instant Application:
	
	Claims 16-20 of US Patent ‘370
16. 	A method for device-based coordination of multi-party delivery processes, the method comprising: 
at a device with one or more processors and a non-transitory computer-readable storage medium: 
receiving a payer-invite request from a requester device, the payer-invite request generated based on a selection of a payer on a user interface on an application on the requestor device, wherein the user interface on the application on the requestor device includes an option to select a third-party payer, the payer-invite request requesting an invitation be sent to the payer to pay for a delivery order, the delivery order specifying one or more items to be purchased and delivered to a requester location associated with the requester device or inputted by the requester via the user interface on the application on the requester device; sending the invitation to a payer device associated with the payer; 
receiving a payment, the payment provided based on input received via a user interface on an application on the payer device in response to the invitation, wherein the user interface on the application on the payer device includes an option for the payer to provide the payment;
identifying a fulfillment center associated with a merchant based on a fulfillment center location of the fulfillment center and the requester location; 
identifying characteristics of the one or more items; 
identifying a driver based on: the identified characteristics of the one or more items; vehicle capabilities of a vehicle associated with the driver; and location information that includes the requester location or the fulfillment center location; 
sending a communication to purchase the one or more items from the merchant with pickup at the fulfillment center; and 
sending a driving instruction to a driver device, the driving instruction instructing the driver to pick up the one or more items at the fulfillment center and deliver the items to the requester location.

17. The method of claim 16, wherein the identified characteristics of the one or more items is based on dimensions of the one or more items.
18. The method of claim 16, wherein the identified characteristics of the one or more items is based on weight of the one or more items.
19. The method of claim 16, wherein the vehicle capability is determined based on vehicle requirements that require that the vehicle to include a dolly, a lift-gate, a truck bed, a roof, or an additional person to lift the one or more items.
20. The method of claim 16, wherein the vehicle capability is determined based on input provided by the driver on the driver device.
12. The method of claim 10, wherein the vehicle requirements are determined based on current weather conditions.

Claims 11-17 of the instant Application:

11	A method for device-based coordination of multi-party delivery processes, the method comprising: 
at a device with one or more processors and a non-transitory computer-readable storage medium: 
receiving a delivery order specifying one or more items to be purchased and delivered to a requester location; 
identifying a fulfillment center associated with a merchant based on a fulfillment center location of the fulfillment center and the requester location;
 identifying characteristics of the one or more items, wherein the characteristics of the one or more items are based on dimensions or weight of the one or more items; 
identifying the type of vehicle for the delivery based on the identified characteristics of the one or more items and vehicle capabilities of the type of vehicle;
sending a communication to purchase the one or more items from the merchant with pickup at the fulfillment center; and 
sending a driving instruction to a driver device or a vehicle device, the driving instruction instructing pick up of the one or more items at the fulfillment center and delivery of the one or more items to the requester location.  

12. The method of claim 11, further comprising receiving input specifying the type of vehicle capabilities via the application on the driver device used by a driver.  
13. The method of claim 11, wherein the identified characteristics of the one or more items are based on dimensions of the one or more items.  
14. The method of claim 11, wherein the identified characteristics of the one or more items are based on weight of the one or more items.  
15. The method of claim 11, wherein the vehicle capabilities for the type of vehicle are determined based on vehicle requirements that require 4 4829-7143-1388.2Serial No. 17/094,881 Attorney Docket No.: 097705-00004USCN1 that the vehicle to include a dolly, a lift-gate, a truck bed, or a roof.  
16 The method of claim 11, wherein the vehicle capabilities for the type of vehicle are determined based on input provided on the driver device or the vehicle device.  

On comparison all the limitations of claims 11-16 of the instant Application in italics are covered in claims 16-20 of the US Patent’370, except for the limitation, “identifying a type of vehicle”, but that is covered by the limitations recited in claim 19, “wherein the vehicle capability is determined based on vehicle requirements that require that the vehicle to include a dolly, a lift-gate, a truck bed, a roof, or an additional person to lift the one or more items.”.
Claim 17 of the instant application recites “wherein the vehicle capabilities for the type of vehicle are determined based on current weather conditions”, a limitation not covered in the claims of the US Patent’ 370. However, determining vehicle type/capability based on weather conditions would be obvious for the goods being ordered if they require a covered environment so that the goods are not damaged due to sun or rain or they can be transported in an open truck and therefore such distinction does not render the claim 17 patentably distinct from the claims of US Patent ‘370. 

4.3.	Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. ‘370 in view of Deshpande et al. [US 20150120514 A1], hereinafter Deshpande.

	Regarding claims 21-23, claims of patent ‘370 fail to teach that identifying the fulfillment center comprises identifying multiple fulfillment centers to pick up the one or more items, and the driving instruction includes instructions to pick up a first portion of the one or more items at a first fulfillment center and a second portion of the one or more items at a second fulfillment center.  Deshpande, in the same field of endeavor of determining pick-up routes for ordered goods from different retail stores, teaches the requirement to pick-up one or more items from different locations and thus those ordered items are picked up in parts from different locations [See Deshpande paras 0031-0032 and FIGS 5-6, which show requiring merged orders items to be picked up in parts from different locations]. Therefore, in view of the teachings of Deshpande it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified claims 1, 11 and 18 to incorporate the concept of identifying the fulfillment center comprises identifying multiple fulfillment centers to pick-up the one or more items, and the driving instruction includes instructions to pick up a first portion of the one or more items at a first fulfillment center and a second portion of the one or more items at a second fulfillment center, because as shown in Deshpande a delivery order could be fulfilled from different locations/stores and then it has to be picked up from different locations for required delivery at the requestor location.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1.	Claims 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. [US 20170286893 A1]; hereinafter Clark in view of Patel-Zellinger et al. [US 20160328781 A1]; hereinafter Patel-Zellinger.

Regarding claim 11, Clark teaches a method for device-based coordination of multi-party delivery processes, the method comprising at a device with one or more processors and a non-transitory computer-readable storage medium [ See Fig.1 which displays a system comprising a server 22, a POS terminal, delivery request Application Processor 26, a delivery driver portal 24 driver database 28, delivery request database 18 communicating with a user terminal 12 via communication network 16] and: 
receiving a delivery order specifying one or more items to be purchased and delivered to a requester location; identifying a fulfillment center associated with a merchant  [see para 0002, “ The present inventive concepts relate generally to the identification of delivery drivers, and more specifically, to the delivery of items purchased at a store from the store to a specified location”, see para 0030, “ embodiments of the present inventive concepts relate to a delivery service for items from stores, member clubs, or related retail establishments by matching customer purchases requiring delivery with a delivery driver.”, and para 0050, “ At step 302, a customer purchases a store item and requests delivery of the item. Here, the customer can check out at the POS terminal 20 in a normal manner, for example, a store associate may scan barcodes on store items, process payment of the item by the customer, and so on. The transaction data is output from the POS terminal 20 to the retail system server 22. The customer also has the option of requesting a delivery driver.”]
identifying characteristics of the one or more items, wherein the characteristics of the one or more items are based on dimensions or weight of the one or more items; identifying the type of vehicle for the delivery based on the identified characteristics of the one or more items and vehicle capabilities of the type of vehicle [See para 0042, “The rules engine 202 stores a set of criteria, or rules, which establish conditions, for example, a type of vehicle for delivering items according to a delivery request. For example, a delivery request may be to deliver a large television set. The rules engine 202 may establish a rule that any qualified delivery driver must have a vehicle that can accommodate the dimensions of the television set, e.g., height, length, width, weight, and so on. The established rule may be applied to a comparison between a customer purchase requiring delivery with a delivery driver to determine whether the driver accepting the delivery request is acceptable.”, and see para 0060 , ‘the delivery request application processor 26 may require information about an item, such as a height, length, width, weight of a large store item, e.g., a television set, refrigerator, and so on. This information may be required to determine whether a driver accepting a delivery request is acceptable, for example, whether the driver's vehicle can safely deliver a particular item purchased by a store customer. In doing so, the item must fit within the dimensions of the vehicle.”]
sending a communication to purchase the one or more items from the merchant with pickup at the fulfillment center “At step 302, a customer purchases a store item and requests delivery of the item. Here, the customer can check out at the POS terminal 20 in a normal manner, for example, a store associate may scan barcodes on store items, process payment of the item by the customer, and so on. The transaction data is output from the POS terminal 20 to the retail system server 22. The customer also has the option of requesting a delivery driver. In some embodiments, the cashier initiates a request for a delivery driver by entering a phone number or other information that can associate the registered transaction to the mobile device application 13.”. Customer’s purchase and delivery request is communicated to the system wherein a delivery driver is arranged to pick up for the delivery of goods]; and 
sending a driving instruction to a driver device or a vehicle device, the driving instruction instructing pick up of the one or more items at the fulfillment center and delivery of the one or more items to the requester location [see para 0004, “ provided is a system for delivering store items to a selected destination, comprising: a store computer that receives selected store item data including a delivery request; a delivery request database that stores the delivery request; and a delivery request application processor that provides a rule that includes criteria for selecting at least one delivery driver and generates a result that identifies a delivery driver of the at least one delivery driver satisfying the criteria of the generated rule.’].
Clark fails to teach that the fulfillment center is identified based on a fulfillment center location of the fulfillment center and the requester location. In the same field of endeavor for order fulfillment, Patel-Zellinger teaches that the fulfillment center is identified based on a fulfillment center location of the fulfillment center and the requester location proximity [see abstract and para 0043, and Fig.4, “For example, the mapping tool 416 may be used to obtain a store location relative to the shipping address, and locate source locations in proximity to the customer shipping address (based on proximity and available inventory). Based on this data, user queries 404 for RED status orders, and related product fulfillment information, may be performed.”. Therefore, in view of the teachings of Patel-Zellinger it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Clark to incorporate the concept of identifying/selecting a fulfillment center based on the locations of the fulfillment center and the requestor location, because , as shown in Patel-Zellinger it would help to find the fulfillment center in proximity to the shipping address which would result in faster and less costly delivery.

Regarding claim 12, Clark teaches that the method of claim 11, further comprising receiving input specifying the type of vehicle capabilities via the application on the driver device used by a driver [see para 0042, “The rules engine 202 stores a set of criteria, or rules, which establish conditions, for example, a type of vehicle for delivering items according to a delivery request. For example, a delivery request may be to deliver a large television set. The rules engine 202 may establish a rule that any qualified delivery driver must have a vehicle that can accommodate the dimensions of the television set, e.g., height, length, width, weight, and so on. The established rule may be applied to a comparison between a customer purchase requiring delivery with a delivery driver to determine whether the driver accepting the delivery request is acceptable.”. Here, the driver’s acceptance for delivering the target item corresponds to the input from a driver device that his vehicle has the capabilities for accommodating and delivering the required large television set].

Regarding claims 13-14, the limitations, “The method of claim 11, wherein the identified characteristics of the one or more items are based on dimensions of the one or more items including based on weight of the one or more items”, are covered in the analysis for claim 11 above.  

Regarding claim 16, Clark teaches that the method of claim 11, wherein the vehicle capabilities for the type of vehicle are determined based on input provided on the driver device or the vehicle device [See paras 0042 and 0047 which teach based on the driver’s acceptance the vehicle capabilities are compared with the vehicle information/type in the driver database 28 if the type of vehicle of the driver can accommodate the required item’s dimensions and weight.  

5.2,	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Patel-Zellinger and further in view of Chasen et al. [20070192111 A1]; hereinafter Chasen.

	Regarding claims 15 and 17, combined teachings of Clark and Patel-Zellinger fail to teach that the vehicle capabilities for the type of vehicle are determined based on (i) vehicle requirements that require that the vehicle to include a dolly, a lift-gate, a truck bed, or a roof, or an additional person to lift the one or more items and (ii) weather conditions. Chasen in the same field of endeavor of facilitating shipments of equipment, teach that vehicle should have the capability of using a liftgate or dolly etc. for lifting heavy equipment and also the vehicle to be determined based on weather conditions so [see para 055, “The present invention also provides weight requirement sorting/filtering, since, heavier shipment listings may automatically require for necessary equipment (liftgate, dolly, etc.) for matching trip listings. Using the present system's weather consideration sorting/filtering functions, a shipper may include in their shipment listing the requirement that the carrier vehicle be covered so as to not be exposed to the weather during transport. According, the system may automatically filter out uncovered transportation options.”]. Therefore, in view of the teachings of Chasen it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have incorporated the concept that while determining the capabilities of the vehicle to consider that the vehicle had the necessary equipment such as liftgate and dolly  and also that the vehicle is good for prevailing weather condition so that to be able to lift heavier items and also that the vehicle is covered so as not to expose the items to the weather as shown in Chasen.

5.3,	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Patel-Zellinger and further in view of Deshpande [already cited above in paragraph 4. 3]
Regarding claim 22, combined teachings of Clark and Patel-Zellinger fail to teach that identifying the fulfillment center comprises identifying multiple fulfillment centers to pick up the one or more items, and the driving instruction includes instructions to pick up a first portion of the one or more items at a first fulfillment center and a second portion of the one or more items at a second fulfillment center.  Deshpande, in the same field of endeavor of determining pick-up routes for ordered goods from different retail stores, teaches the requirement to pick-up one or more items from different locations and thus those ordered items are picked up in parts from different locations [See Deshpande paras 0031-0032 and FIGS 5-6, which show requiring merged orders items to be picked up in parts from different locations]. Therefore, in view of the teachings of Deshpande it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the combined teachings of Clark and Patel-Zellinger as applier to claim 11 to incorporate the concept that identifying the fulfillment center comprises identifying multiple fulfillment centers to pick-up the one or more items, and the driving instruction includes instructions to pick up a first portion of the one or more items at a first fulfillment center and a second portion of the one or more items at a second fulfillment center, because as shown in Deshpande a delivery order could be fulfilled from different locations/stores and then it has to be picked up from different locations for required delivery at the requestor location.

6.	Prior art discussion for claims 1-10 and 21 and 18-20 and 23, wherein claims 1 and 18 are independent claims. Clams 2-10 and 21 depend from claim 1 and claims 19-20 and 23 depend from claim 18.
	The prior art of record, alone or combined, neither teaches nor renders the limitations of claims 1 and 18, as a whole, comprising a computer device receiving a payer-invite request from a user interface on a first application on a requester device, the payer-invite request requesting an invitation be sent to a payer to pay for a delivery order via a second application on a payer device, the delivery order specifying one or more items to be purchased and delivered to a requester location associated with the requester device or inputted by the requester, wherein the payer is selected via a feature provided on the user interface on the first application on the requester device, sending the invitation to the payer device associated with the payer, receiving a payment from the payer device, the payment provided in response to the invitation, identifying a fulfillment center associated with a merchant, identifying a type of vehicle, sending a communication to purchase the one or more items from the merchant with pickup at the fulfillment center, and sending a driving instruction to a driver device or a vehicle device, the driving instruction instructing pick up of the one or more items at the fulfillment center and delivery of the one or more items to the requester location.  

7.	Note: If double patenting rejection is overcome by filing a Terminal Disclaimer claims 1 and 18 with their respective dependent claims 2-10, 21 and 19-20, 23 can be placed in condition for allowance.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i) Article, “U.S. Patent and Trademark Office Releases Bank of America's Patent Application for Anonymous Electronic Payment System”, Publication info: Global IP News. Banking Patent News [New Delhi] 10 Sep 2015; retrieved from Dialog on 05/30/2022 states that the patent Application No. 14/716458 filed with USPTO discloses systems and methods for autonomous payments to an individual, comprising an user interface associated with an individual generating a payment request for a transaction to an account associated with an entity. In response to the request generating an Internet accessible address to the electronic payment user interface and an authorization input from the payer to make an electronic payment of monetary funds from an account of the payer to the account of the individual is received. 

	(ii)	JP 2005178958 A discloses [see claims] receiving an input from a customer device, the input comprising an order including a delivery location, time, product type and order quantity, sending a vehicle type accommodating the weight, dimensions and volume of the product ordered.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625